MORIARTY, W. H., Associate Judge.
This is an appeal from a Final Judgment wherein the Appellant, Town of Palm Beach, was ordered to remove certain signs and obstructions across the rights-of-way of Indian, Arabian, Caribbean and Mediterranean Roads, east of Ocean Way, *771and on Merrain Road, east of Ocean Boulevard, within thirty (30) days.
The rights-of-way as set forth herein-above came into being as a result of certain plats filed with the appellee in 1925 and 1928. The rights-of-way covering Indian, Arabian, Caribbean and Mediterranean Roads are set forth in the Boca Ratone Company’s Inlet Subdivision Plat filed in 1925, while the rights-of-way on Merrain Road (a/k/a as Incanto Road) are set forth in the Plat titled Bello Lido filed in 1928.
The Boca Ratone Company’s Inlet Subdivision Plat dedicated Indian, Arabian, Caribbean and Mediterranean Roads with thirty-five (35) foot rights-of-way going west of Ocean Way, while their eastward extensions east of Ocean Way were dedicated as fifteen (15) foot rights-of-way, which were pathways from Ocean Way to the Atlantic Ocean.
The Bello Lido Plat dedicated Merrain Road (a/k/a Incanto Road) as a twenty (20) foot right-of-way west of Ocean Boulevard and also its eastward extension east of Ocean Boulevard to the Atlantic Ocean was dedicated as a twenty (20) foot right-of-way.
It is uncontroverted that the appellant, Town of Palm Beach, never accepted the above mentioned plats by formal act and it is equally uncontroverted that Indian, Arabian, Caribbean, Mediterranean and Mer-rain (a/k/a Incanto) Roads were improved and maintained as paved streets on that portion west of Ocean Way and Ocean Boulevard but not on that portion east of Ocean Way and Ocean Boulevard, and said appellant, Town of Palm Beach, had in fact erected and maintained for many years barricades, fences and a bench, which prevent the general public ingress and egress on that portion of the rights-of-way east of Ocean Way and Ocean Boulevard to the Atlantic Ocean.
The record in this case shows that the rights-of-way of Indian, Arabian, Caribbean and Mediterranean Roads west of Ocean Way, along with Merrain Road (a/k/a Incanto) west of Ocean Boulevard, were accepted by implied acceptance, in that the rights-of-way were actually paved roads, maintained by the appellant, Town of Palm Beach, and used by the general public.
It is well settled law in this state that the acceptance of a portion of the right-of-way in a plat constitutes an acceptance of the.entire network of rights-of-way in said plat so as to make them available for the public use. Indian Rocks Beach South Shore v. Ewell, 59 So.2d 647 (Fla.1952); Waterman v. Smith, 94 So.2d 186 (Fla.1957).
Based on the foregoing, we hold that upon acceptance of the rights-of-way west of Ocean Way and Ocean Boulevard by the appellant, Town of Palm Beach, the rights-of-way east of Ocean Way and Ocean Boulevard were also accepted by said appellant. It appearing from the record that the portions of rights-of-way east of Ocean Way and Ocean Boulevard remained available for public use and that the appellant, Town of Palm Beach, never placed them on the tax rolls nor lawfully closed them by ordinance or resolution, said portions of the rights-of-way of Indian, Arabian, Caribbean and Mediterranean Roads east of Ocean Way and that portion of the right-of-way of Merrain (Incanto) Road east of Ocean Boulevard should remain dedicated to the use of the general public.
No error appearing in the record, the judgment of the lower court is affirmed.
Affirmed.
OWEN, C. J., and WALDEN, J„ concur.